IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42837

STATE OF IDAHO,                                 )    2015 Unpublished Opinion No. 723
                                                )
       Plaintiff-Respondent,                    )    Filed: November 19, 2015
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
WILLIAM V. WOODS,                               )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Boundary County. Hon. Barbara A. Buchanan, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       William V. Woods pled guilty to possession of methamphetamine and possession of
heroin. Idaho Code § 37-2732(c)(1). Following his plea, Woods was sentenced to consecutive
unified sentences of five years with one and one-half years determinate and the district court
retained jurisdiction.
       Following the period of retained jurisdiction, the district court relinquished jurisdiction.
Woods filed a Rule 35 motion for reduction of his sentences, which the district court granted by
ordering that Woods’ sentences run concurrently rather than consecutively. Woods appeals,
claiming that the district court abused its discretion by relinquishing jurisdiction.      Woods



                                                1
received his requested relief in the Rule 35 motion and makes no claim for further reduction of
his sentences.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Woods
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2